Citation Nr: 0911821	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from December 
1962 to September 1965.  The Veteran had prior service in the 
U.S. Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.  

In a June 2002 rating decision, the RO deferred a decision 
regarding the claim for service connection for PTSD.  The RO 
in Portland, Oregon, denied the claim for PTSD in a November 
2002 rating decision.  

The Veteran filed a new claim in August 2003.  In an August 
2003 letter, the RO informed the Veteran since he had 
submitted the August 2003 letter within one-year appeal 
period, the claim for PTSD would be reconsidered.  See 
38 C.F.R. § 20.302.  Essentially, then, the RO intepretted 
the August 2003 claim as a notice of disagreement with the 
November 2002 denial.

In an April 2004 rating decision, the RO deferred the claims 
of bilateral hearing loss and tinnitus.  An October 2004 
rating decision, issued by the RO in Cleveland, Ohio, denied 
claims for service connection for bilateral hearing loss and 
tinnitus.  The RO also found that the Veteran had not 
submitted new and material evidence sufficient to reopen the 
claim for PTSD.  The Veteran perfected appeals of these three 
claims.  Subsequent adjudicatory documents, however, 
considered the claim for service connection for PTSD on the 
merits.  The appeal has been returned to the RO in Portland, 
Oregon.  

After review of this procedural history, the Board finds as 
the RO informed him that the claim for PTSD would be 
reconsidered based on the August 2003 claim, the claim should 
have been considered on the merits in the October 2004 rating 
decision.  The Veteran perfected an appeal of this claim.  As 
the claim should have been considered on the merits in the 
October 2004 rating decision on appeal, the Board will 
consider the claim for PTSD on the merits without regard to 
whether new and material evidence has been submitted.  It is 
noted that this determination does not prejudice the Veteran 
and in fact is beneficial to him, as it enables the claim to 
be immediately addressed on the merits.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to this 
claim that he has not submitted to VA.

2.  There is medical evidence of a diagnosis of PTSD in 
recent years but the Veteran did not engage in combat and the 
diagnosis was not based upon a corroborated in-service 
incident; there is no credible or corroborating evidence to 
verify an alleged in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in January 
2002, August 2003, and November 2005.  These notices 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The Veteran has been requested to provide specific 
information regarding his in-service stressors and has 
submitted completed questionnaires.

With respect to the Dingess requirements, the letters of 
record fail to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, though such information was provided 
in a November 2008 supplemental statement of the case.  In 
any event, any deficiency as to timing or content of such 
notice is harmless because, as will be explained below in 
greater detail, the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2005 VCAA letter noted above was issued after the 
October 2004 rating decision.  The Board is cognizant of 
recent United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
October 2006 and November 2008 supplemental statements of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the cases complied with the applicable due 
process and notification requirements for a decision, they 
constitute readjudication decisions.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including an October 2002 VA psychiatric 
examination and November 2005 VA psychiatric evaluation.  
After review of this evidence, the Board finds that these 
documents provide competent, non-speculative evidence 
regarding whether the Veteran has PTSD and record the then-
asserted stressors.  There is no duty to provide another 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The claims file also contains social security 
administration records.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim for service connection for PTSD.  Adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) 
and (d) (2008).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2008).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Discussion

The Veteran contends that he has PTSD due to stressful events 
that occurred during service.  His DD 214 indicates that the 
Veteran was a bridge specialist during service.  

Specifically regarding his contended in-service stressors, in 
a November 2000 letter, the Veteran wrote that during Army 
training he had to watch films which included scenes of 
soldiers being beheaded during World War II.  The Veteran 
wrote that he continued to have nightmares of these scenes.  
Additionally, in a statement that appears to have been 
received in October 2001, the Veteran listed two stressors:  
1) Viewing of the World War II movies and 2) stepping on an 
anti-personal mine.  Regarding the mine, the Veteran stated 
that he was instructed to step on the mine by the drill 
instructor.  The Veteran indicated that the mine was inert.  
The Veteran provided the approximate dates of these two 
incidents. 

At his October 2002 VA examination, the Veteran detailed the 
mine incident.  He also indicated that the drill instructor 
who forced him to step on the land mine had struck him in the 
teeth or the side of the face on other occasions.  When asked 
about other traumatic events, the Veteran reported laying 
trip wires and training to fight fires.  The Veteran 
described having to move into small, dark spaces where it was 
difficult to breathe to fight the fire.  

Having set out the Veteran's contentions, the Board will now 
evaluate the claim.  In this regard, the service treatment 
records have been reviewed.  Such 
records do not record any treatment, complaint, or diagnosis 
of a psychiatric disability.  In-service examinations, 
including separation examination in July 1965, showed normal 
psychiatric findings.  The Veteran denied psychiatric 
complaints in reports of medical history completed in 
conjunction with those examinations.

The service treatment records do include documentation of 
dental treatment.  However, these records do not document any 
evidence of dental trauma - to include chipped, or knocked-
out teeth.  In the July 1965 separation report of medical 
history, the Veteran marked that he did not have a history of 
severe tooth or gum trouble.   

Following separation from active service, psychiatric 
treatment is first seen in 2001.  
An April 2001 VA treatment record documents that the Veteran 
had depression and insomnia.  In another April 2001 VA 
treatment record, a clinician documented that the Veteran 
reported have nightmares, especially about stepping on a land 
mine.  The Veteran again indicated that he was aware that the 
mine was not active.

In a February 2002 letter, a licensed clinical social worker 
(LCSW), wrote that the Veteran had been diagnosed and was 
receiving treatment for PTSD.  He wrote that the Veteran had 
been unable to retain gainful employment due to severe 
symptoms associated with PTSD and physical ailments.

The Veteran underwent a VA psychiatric examination in October 
2002.  The examiner indicated review of evidence, including 
documentation that the Veteran had been diagnosed as having 
PTSD by the LCSW.  He indicated that the notes by the LCSW 
were not detailed in history or attribution for the potential 
causes of PTSD.  The examiner reported that the Veteran was 
trained as an explosive specialist; the Veteran did not see 
combat.  Following objective examination, the Veteran was 
diagnosed with chronic, moderate major depressive disorder 
and generalized anxiety disorder.  The examiner wrote that 
the Veteran did not appear to have been exposed to events 
which reach the level of sufficiency for a potential 
development of PTSD symptoms.  The examiner wrote that the 
Veteran did recall feeling humiliated and "perhaps 
frightened" by a highly-aggressive training sergeant but did 
not appear to fear for his life during these incidents nor 
did his life appear to have been in danger.  The examiner 
wrote that the Veteran did appear to suffer signs of anxiety 
and depression which could not be attributed to military 
trauma.

The record also contains a November 2005 psychiatric 
evaluation by a clinician at a VA primary care center.  The 
clinician documented "some of the traumatic experiences" 
the Veteran experienced during service.  The clinician 
documented four events:  1)  Stepping on the land mine.  The 
Veteran indicated, at this time, he was hit in the mouth with 
a rifle butt by the drill instructor; 2) Training involving 
fighting fires in small compartments while in the Navy 
Reserves and the fear of small spaces (claustrophobia); 3) 
While in Germany in 1964, two soldiers were killed by mines; 
and 4) While visiting a friend in 1964 saw a mortar round 
explode with which children had been playing, killing eight 
to ten people and injuring 20+ others.  The Veteran reported 
that he assisted in picking up the bodies.

The clinician found that the Veteran had chronic, moderately 
severe PTSD, and episodically severe major depression.  Under 
the criteria that the Veteran "[e]xperienced severe 
traumatic experiences in which his life was in mortal 
danger" the clinician marked "High."  The clinician did 
not indicate which specific stressor or stressors caused 
PTSD.

In a March 2006 statement, a friend of the Veteran wrote 
regarding his own experiences with fire fighting training in 
service.  There is no indication that the writer of this 
letter served with the Veteran during this training.

In a letter attached to the Veteran's March 2006 VA Form 9 
(substantive appeal), the Veteran wrote that "the mines we 
put in the ground were said to be live mines, handle them 
with care, as far as we knew they were in fact live."  He 
wrote that the mines were not "dummies."  He further wrote 
that he was informed that live mines would be used.  He wrote 
that when he initially refused to step on the mine the 
training sergeant hit him "square in the mouth."  The 
Veteran again stated that if he had "stepped on an inert 
mine it would have been much different, however, the mine 
that was there in the ground not was not painted blue."  He 
wrote earlier in the letter that the mines handled in class 
were painted blue.  He wrote that he had loose teeth from the 
incident, but that the event was not recorded - indicating 
that the incident was not reported as the stressful events 
were caused by those in charge.

In an April 2006 letter, the Veteran's sister wrote that the 
Veteran witnessed a man drown while in the Navy reserves.  In 
the remainder of this statement, and letters written by the 
Veteran's brother and mother, it is remarked that the 
Veteran's personality changed during service.  

In a September 2006 VA treatment record, the clinician 
recorded the stressor that the Veteran stepped on a land 
mine.  She indicated that the Veteran did not know that it 
was a "dud."  The clinician wrote that the land mine 
incident was the "genesis" of his post-traumatic memories.  
She also indicated that the Veteran had to leave the Navy 
Reserves due to claustrophobia.  The Veteran also reported 
the incidents involving children's deaths due to an exploding 
mortar shell and the incident in which a land mine killed 
fellow soldiers.  Diagnoses were PTSD, major depressive 
episode, and specific phobia (enclosed spaces).

The Veteran submitted a November 2006 letter.  He indicated 
that it was a question as to whether the land mine was armed 
or inert.  He wrote that the rifle butt to the mouth received 
from the drill instructor loosened four front teeth, with him 
having a broken tooth, a chipped tooth, and the other teeth 
lose and crooked.

In a May 2007 neuropsychology consult, the Veteran reported 
remembering two head injuries.  The Veteran reported being 
hit in the mouth with a rifle butt, with a few teeth being 
knocked out.  In the other, he was hit in the head with an 
steel rod.  The Veteran did not indicate that this second 
incident was due to something other than an accident.  
Diagnoses were PTSD and severe recurrent major depression.

In a recently submitted letter (dated in February 2009), the 
Veteran reported that he had recently "recovered" some 
mental health records.  From reading the letter, it does not 
appear that this is a reference to additional pertinent 
records not of file as his psychiatric treatment is through 
VA and the RO obtained these records, to include additional 
records obtained pursuant to a May 2007 letter from the 
Veteran; rather, the Veteran appears to be referencing copies 
of records he had obtained for his personnel records.  He 
wrote that one record references that he is a Vietnam War 
Veteran.  The Veteran indicated that he did not serve in 
Vietnam, and was not a combat Veteran.  He also wrote that 
there were other errors, but records could not be changed 
without the author of the record giving authority.  The 
Veteran did not indicate any other specific errors he had 
identified.

Based on the foregoing, the Board finds that an award of 
service connection for PTSD is not warranted.  Regarding the 
diagnosis of PTSD, there is conflicting evidence of record.  
In the October 2002 VA psychiatric examination, the examiner 
reviewed the evidence of record and documented the Veteran's 
then-contended stressors.  After this examination, the 
examiner found, in essence, that the claimed stressors were 
not of sufficient severity to cause PTSD.  In treatment 
records and a subsequent November 2005 psychiatric 
evaluation, the Veteran was diagnosed as having PTSD.  In the 
November 2005 evaluation, the clinician lists several 
contended stressors.  He does not specifically indicate which 
contended stressor resulted in PTSD.  Although the Board 
highlights that the examiner, in the October 2002 VA 
psychiatric examination, provided a persuasive rationale for 
finding that the Veteran did not have PTSD, based on the 
November 2005 evaluation and the treatment records, the Board 
finds that the evidence is at least in relative equipoise 
regarding whether the Veteran has a valid medical diagnosis 
of PTSD.  Therefore, the Board finds that the Veteran has 
PTSD.  See 38 C.F.R. § 3.102.

The mere finding of a PTSD diagnosis, standing alone, does 
not serve as a basis for an allowance here.  Rather, in order 
for service connection to be warranted, other elements of the 
claim must be substantiated.  Specifically, for the diagnosis 
to support a grant of service connection, it must be based on 
an in-service stressor.  Moreover, in this case, where the 
evidence of record does not establish that the Veteran 
engaged in combat with the enemy, a stressor must be 
independently corroborated and there must be medical evidence 
linking this corroborated stressor to the diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f).  

Again, the Veteran has asserted that several stressors 
occurred in service that lead to his PTSD.  Review of the 
evidence as outlined above indicates that the contended 
stressors are: 1) stepping on a land mine; 2) fighting fires 
in confined spaces during service in the Navy Reserves; 3) 
setting trip wires; 4) watching World War II films in which 
individuals were beheaded; 5) witnessing two men killed from 
a mine explosion; and 6) witnessing people killed after a 
mortar shell children were playing with exploded.

Regarding the stressor of the land mine, the Board finds that 
the Veteran has provided contradictory statements regarding 
this event.  The Veteran initially indicated that he knew the 
land mine was not armed, in later documents indicated that he 
believed that it was armed, and in the last records indicates 
he did not know.  Further, in later recounts of this 
stressor, the Veteran indicated that he received a rifle butt 
to the mouth from the drill instructor for not stepping on 
the mine immediately.  The Veteran had not indicated that him 
being hit in the mouth, itself, was a stressor (see 38 C.F.R. 
§ 3.304(f)(3) - regarding personnel assault), but rather 
recounted this as part of the facts surrounding the mine 
incident.  In some versions, the Veteran indicated that the 
rifle incident loosened/chipped teeth, but in others he said 
that teeth were knocked out.  The Board highlights, however, 
that service treatment records do not provide any evidence of 
dental trauma and that the Veteran marked upon separation 
from service that he had no history of severe tooth or gum 
trouble.  Based on these inconsistent statements, the Board 
finds that the Veteran's statements regarding this alleged 
stressor are not credible.  

In the September 2006 VA treatment record, the clinician 
indicated that this incident was the "genesis" of this 
post-traumatic memories.  The finding that the Veteran's 
statements regarding this stressor are not credible, which 
the record reveals is the most consistently reported 
stressor, raises questions regarding the credibility of the 
other reported stressors.

Regarding the alleged stressor of fighting fire in confined 
space in the Navy, the Board notes that, although listed in 
the November 2005 psychiatric evaluation as a stressor, no 
psychiatric record reports a diagnosis of PTSD specifically 
based on this stressor.  Further, the record indicates that 
this stressor is related to claustrophobia.  The Veteran has 
not detailed how this reported stressor caused symptoms other 
than those related to claustrophobia.  Regarding the third 
stressor, only the October 2002 VA psychiatric examination in 
which the examiner found that Veteran did not have PTSD 
records laying trip wires as a stressor.  As such, there is 
no diagnosis of PTSD based on this stressor.  Regarding the 
fourth stressor, the Board also notes that this stressor of 
watching World War II films of decapitations was listed as a 
contended stressor in the October 2002 VA examination that 
found that the Veteran did not have PTSD.  In the November 
2005 VA examination that diagnosed PTSD after listing the 
contended stressors, this is not one of the contended 
stressors.  Further, anecdotal experiences of these types 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").

Regarding the fifth and sixth stressors [numbers (5) and 6) 
above], the Veteran has not provided detailed information, to 
include providing a two month period in which the events 
occurred or names of people killed.  The Veteran has not 
provided sufficiently detailed information on which to 
attempt verification.  Further, the Board notes that these 
stressors were not noted when the Veteran filed for service 
connection or during the October 2002 VA examination.  The 
Veteran only described these contended stressors after the 
RO's denial of the claim.

The Board is also aware that the Veteran's sister indicated 
that the Veteran witnessed a man drown while in the Veteran 
was in Navy Reserves.  The Veteran, however, has not provided 
specific information regarding this contended stressor and no 
psychiatric records indicate that PTSD is due to this 
stressor.

In summation, the Board finds that the Veteran's statements 
regarding his most consistently asserted stressor are not 
credible [stressor (1) above].  Regarding additional asserted 
stressors, the Board finds that the evidence does indicate 
that these certain of these stressors are the basis for the 
diagnosis of PTSD [stressors (2), (3), (4) above and the 
stressor asserted by the sister of witnessing a man 
drowning].  Regarding the other stressors, the Veteran had 
not provided sufficient evidence on which to attempt 
corroboration of these stressors [stressors (5) and (6) 
above].  Therefore, there is not a corroborated stressor to 
substantiate a claim for service connection for PTSD.  
Without a corroborated stressor, service connection is not 
warranted.  

As the Veteran did not engage in combat and there is not a 
corroborated stressor, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for PTSD.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's claim must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran's appeal was perfected to the Board in January 
2009.  This letter informed the Veteran that he had 90 days 
from the date of the letter to, in pertinent part, submit 
additional evidence concerning his appeal.  The Board has 
received a February 2009 letter from the Veteran.  Relevant 
to the claim for hearing loss, the Veteran noted that he had 
been fitted for hearing aids.  He also wrote that those at 
"American Lake Hospital" had opined that his hearing loss 
was attributable to service and that such opinions were in 
"their" files.  The Board assumes that "American Lake 
Hospital" refers to the VA hospital of that name.

Review of the claims file reveals that the Veteran submitted 
audiograms and noted that he had been fitted for hearing aids 
at the time of this testing in 2003 and 2004.  The claims 
file also contains a March 2003 audiology consultation from 
the VA medical center in Portland, Oregon that records that 
the Veteran reported decreased hearing sensitivity since 
military service.  These records do not contain opinions from 
the clinicians completing the records.  

Based on the Veteran's recent letter indicating that there 
are additional records that contain opinions pertinent to 
whether the Veteran's hearing loss is due to service, the 
Board finds that the claim for hearing loss should be 
remanded in order to seek this additional evidence.  See 
38 C.F.R. § 3.159(c).  Although unclear from the letter, the 
opinions the Veteran refers to may have been written after 
the RO's last request for records.  As these records of 
hearing loss may also provide pertinent evidence regarding 
the claim for service connection for tinnitus, the Board 
defers adjudicating the claim for service connection for 
tinnitus.  See generally Harris v. Derwinski, 1 Vet. App. 
180, 183.

The Veteran has been issued multiple VCAA notification 
letter.  Review of these letters, however, indicates that the 
Veteran has not been issued a VCAA notification letter that 
includes notice of the evidence and information needed to 
establish a disability rating and effective date as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Upon remand, the Veteran should be issued a VCAA notification 
letter that includes such notice.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the claims for service connection for 
bilateral hearing loss and tinnitus.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.159.

The letter should: (a) inform the 
Veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefits sought; (b) inform the Veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the Veteran about the information and 
evidence the Veteran is expected to 
provide.  

The AMC/RO should provide the Veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims 
for entitlement to bilateral hearing 
loss and tinnitus must be obtained for 
inclusion in the record, upon receipt of 
any necessary authorization for release 
of records.

Specifically, the AMC/RO should seek to 
obtain the opinions regarding hearing 
loss written by clinicians at the 
"American Lake Hospital" - as 
referenced in the Veteran's February 25, 
2009, letter.

3.  Thereafter, the Veteran's claims for 
entitlement to bilateral hearing loss and 
tinnitus must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
either claim for service connection is 
not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the cause.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


